department of the treasury internal_revenue_service washington d c date cc el gl br3 blshoemaker gl-508812-98 uilc number release date memorandum for john d steele jr district_counsel upstate district cc ner uny buf from subject lawrence h schattner chief branch cc el gl br3 the effect of sec_7811 on the discharge provisions of the bankruptcy code this is in response to your memorandum dated date this document is not to be cited as precedent issues whether the filing of an application_for a taxpayer_assistance_order tao under i r c sec_7811 suspends the periods for dischargeability of taxes in bankruptcy if so whether the service has a requirement to track such extensions on idrs whether the request for a hearing under sec_6330 suspends the periods for dischargeability of taxes in bankruptcy conclusion it is within the bankruptcy court’s equitable authority under bankruptcy code sec_105 to suspend the priority and corresponding dischargeability periods based on the debtor’s having filed an application_for a tao under sec_7811 there is no law requiring the service to track the extensions gl-508812-98 it is also within the court’s equitable authority under b c sec_105 to suspend the priority and dischargeability periods based on the debtor’s having requested a hearing under sec_6330 facts your memorandum does not present facts particular to a given case but seeks general advice on whether the filing of an application_for a tao or the request for a hearing under sec_6330 affect the priority and dischargeability periods for taxes in bankruptcy law and analysis issue relevant here b c a a provides an exception from discharge for taxes of the kind and for the periods specified in sec_507 which provides an eighth priority for a a tax on or measured by income or gross receipts-- i for a taxable_year ending on or before the date of the filing of the petition for which a return if required is last due including extensions after three years before the date of the filing of the petition ii assessed within days plus any time plu sec_30 days during which an offer_in_compromise with respect to such tax that was made within days after such assessment was pending before the date of the filing of the petition or iii other than a tax of a kind specified in section a b or a c of this title not assessed before but assessable under applicable law or by agreement after the commencement of the case there is no statutory provision in the bankruptcy code or elsewhere that expressly tolls or suspends the running of the three year priority period in b c sec_507 the day period in sec_507 or the corresponding dischargeability periods in a a matter of 19_f3d_163 5th cir despite this lack of statutory authority the government has argued that the periods are suspended during the pendency of a debtor’s previous bankruptcies currently the government’s position in this regard is based on two theories it is implicit within b c sec_507 that the priority periods and thus the dischargeability periods are suspended by a debtor’s previous gl-508812-98 bankruptcies the priority and dischargeability periods may be suspended during previous bankruptcies by virtue of the bankruptcy court’s equitable powers under b c sec_105 the first of these theories which relies heavily on legislative_history in interpreting the statutory scheme involving b c sec_108 a and sec_6503 is unique to cases involving previous bankruptcies for the reasons set forth below however the second theory under certain circumstances may be applied to suspend the periods in cases where a taxpayer has applied for a tao bankruptcy code sec_105 provides the court may issue any order process or judgement that i sec_1b c sec_108 provides except as provided in section of this title if applicable nonbankruptcy law an order entered in a nonbankruptcy proceeding or an agreement fixes a period for commencing or continuing a civil_action in a court other than a bankruptcy court on a claim against the debtor or against an individual with respect to which such individual is protected under sec_1201 or sec_1301 of this title and such period has not expired before the date of the filing of the petition then such period does not expire until the later of-- the end of such period including any suspension of such period occurring on or after the commencement of the case or days after notice of the termination or expiration of the stay under sec_362 sec_922 sec_1201 or sec_1301 of this title as the case may be with respect to such claim emphasis added as is clear from its plain language b c sec_108 does not apply to periods established under bankruptcy law and thus cannot be used to suspend the priority or dischargeability periods of the bankruptcy code matter of quenzer supra sec_6503 suspends the running of the statute_of_limitations on collection or assessment of federal taxes for the period in which collection or assessment is prohibited by reason of a bankruptcy proceeding plus an additional days for assessment or six months for collection gl-508812-98 necessary or appropriate to carry out the provisions of this title no provision of this title providing for the raising of an issue by a party in interest shall be construed to preclude the court from sua sponte taking any_action or making any determination necessary or appropriate to enforce or implement court order or rules or to prevent an abuse of process as previously indicated herein the bankruptcy court’s equitable authority under b c sec_105 has been found broad enough to permit the tolling of the priority periods in cases of serial bankruptcy filings see in re richards 994_f2d_763 10th cir in re 199_br_631 bankr s d tex in re 184_br_728 bankr n d tex however even in the case of serial bankruptices the tolling under b c sec_105 is not automatic but is based on equitable considerations which are largely fact driven quenzer supra pincite in re nolan ustc aftr2d m d tenn 198_br_686 bankr e d tex factors the courts may look to in determining whether the priority or dischargeability periods should be suspended include whether the service had sufficient collection opportunity and whether there was an abuse of process by the debtor thus these factors should be considered in determining whether an application under sec_7811 tolls the priority and dsichargeability periods pursuant to b c sec_105 under sec_7811 the running of any period of limitation with respect to any_action described in sec_7811 shall be suspended for -- the period beginning on the date of the taxpayer's application_for a tao under sec_7811 and ending on the dated of the national taxpayer advocate's decision and any period specified by the national_taxpayer_advocate in a tao issued pursuant to the taxpayer’s application the actions described in sec_7811 include those relating to collection under chapter of the internal_revenue_code thus the statute_of_limitations on collection is suspended from the time the application_for a tao is filed until a decision is rendered notably an application merely suspends the running of the period of limitations on collection it does not immediately suspend collection activity 899_fsupp_767 d mass we find that this significantly distinguishes this type of case from those involving previous bankruptcies where the government is prohibited as a matter of law by the automatic_stay or confirmed plan from collection activity however there where the service’s only grounds for asserting that a tax was not discharged and therefore is still collectible is that due to an application under sec_7811 the dischargeability period was suspended the service should have a court determination to that effect before proceeding to collect as stated the tolling is not automatic but depends on the equities which should be determined by the court moreover as of this writing the position taken herein has not been explored in the courts gl-508812-98 nevertheless may be instances where the government may argue that b c sec_105 tolls the priority period for the time period under sec_7811 this conclusion is based largely on the fact that internal_revenue_manual sec_3_5 provides that the service will suspend all enforcement actions until a final_decision is made however given that the same section provides for situations where the service may need to take enforcement action in order to protect the government’s interests the service may rely on sec_7811 and b c sec_105 to toll the periods only where pursuant to its own internal procedures the service was prohibited from collecting the taxes it seeks to have declared priority or nondischargeable and actually made no attempt to collect those taxes additionally courts may well require evidence of abuse of the system by the debtor eg that the application was filed as a delaying tactic issue as concluded above the priority and dischargeability periods are not automatically suspended by the filing of an application_for a tao accordingly there should be no entry on idrs that would show those periods to be suspended unless and until a court has made that determination however it is clear from sec_7811 that an application suspends the collection statute and of course the correct date should be so indicated on idrs regardless of whether or not the taxes are nondischargeable issue newly enacted sec_6330 suspends collection action and the statute_of_limitations on collection when a taxpayer requests a due process hearing regarding a proposed levy action whether the priority and dischargeability periods should be suspended during the time period set forth in this provision also may be analyzed under the b c sec_105 theory under sec_6330 the collection action itself is prohibited during the pendency of the due process hearing and the appeals therefrom generally this should make the equities more favorable to the service however collection only as to the levy action at issue in the hearing is suspended thus for the tax_year s at issue in the bankruptcy the service may have had other modes of collecting the tax_liability this is simply a factor to be considered when determining the equities like the sec_7811 situation suspension is not automatic and the service should not assume it has the right to collect otherwise dischargeable taxes on this ground unless and until a court has rendered a determination to that effect see footnote supra gl-508812-98 case development hazards and other considerations we see no significant risks or hazards in asserting the positions stated above the matter may need to be reconsidered however if our position is not well received by the bankruptcy courts if you have any further questions please call us at cc assistant regional_counsel gl northeast region
